UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1407


LAWRENCE VERLINE WILDER, SR.,

               Plaintiff - Appellant,

          v.

DONNA E. SHALALA, SECRETARY, UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES; BRUCE C. VLADECK, Administrator,
Department of Health and Human Services (Washington) Health
Care Financing Administration (HCFA) (Baltimore); DAVE
BARRAIN, Administrator, United States General Services
Administration; FEDERAL PROTECTIVE SERVICE; STEVE PELOVITZ,
Health Care Financing Administration; REGINA MCPHILLIPS,
Health Care Financing Administration; ROBERT MOORE, Health
Care Financing Administration; JOE HLADKY, Health Care
Financing Administration; WINSTON EDWARDS, Health Care
Financing Administration; FRANK JONES, Health Care Financing
Administration;   JANICE    SIEBERT,    Health   Care Financing
Administration; PATRICIA WALDRON, Health Care Financing
Administration;     MEL    GENT,     Health    Care   Financing
Administration;    ARNIE     KAHN,    Health   Care   Financing
Administration;    KERMIT     LEE,    Health   Care   Financing
Administration;   GEORGE    WILSON,    Health   Care  Financing
Administration; DAVID ZANARDELLI, Health Care Financing
Administration;    DAVID    SMITH,    Health    Care  Financing
Administration;   ALAN    ZENDELL,     Health   Care  Financing
Administration; RODDERICK LOCKLEAR, Health Care Financing
Administration; JOANNE HITCHCOCK, Health Care Financing
Administration; MAURICE GRAHAM, Special Agent, General
Services Administration; RONALD REJA, Special Agent, General
Services Administration,

               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:97-cv-02448-WDQ)
Submitted:   August 20, 2009                     Decided: August 24, 2009


Before WILKINSON and    MICHAEL,       Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

           Lawrence    Verline       Wilder,      Sr.,    appeals   the   district

court’s order denying his Fed. R. Civ. P. 60(b) motion.                   We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm.    Wilder's      request       for   rehearing    and    motion    for

appointment    of   counsel    are    denied.        We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                        3